Filed 12/1/20 Marriage of Cunningham CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re Marriage of JENNIFER                                  2d Civil No. B303493
and JOHN PAUL                                             (Super. Ct. No. D372438)
CUNNINGHAM.                                                  (Ventura County)


JENNIFER CUNNINGHAM,

     Appellant,

v.

JOHN PAUL CUNNINGHAM,

     Respondent.



            Jennifer Cunningham appeals from the trial court’s
postjudgment order granting John Paul Cunningham’s motion to
dismiss her request for an order finding him in contempt of
court.1 We affirm.

         1 We     use the parties’ first names for clarity.
              Jennifer and John married in 1997, and separated in
2015. In 2016 John received a federal income tax refund of
$5,700 for overpayments made in tax year 2015. Jennifer became
aware of the refund in 2018 while she and John were discussing a
settlement agreement to divide their community assets and
liabilities. The two signed the agreement later that day.
              One of the provisions of the settlement agreement
provided that Jennifer and John would share any tax refund
equally. Another provided that they each waived any “[c]laim[]
for reimbursement from the other [p]arty . . . regarding . . .
payments made to or on behalf of the [p]arties or the community
prior or subsequent to the [d]ate of separation.” A third provided
that they each waived “any claim against the other [p]arty for the
receipt of community property funds after separation[,] or for the
expenditure of community property after separation, or both.”
The agreement was incorporated into the final judgment in
Jennifer and John’s dissolution action.
              Six weeks after entry of judgment, Jennifer requested
an order finding John in contempt of court based on his failure to
remit her portion of the $5,700 tax refund. The trial court
granted John’s motion to dismiss Jennifer’s request, finding that
she knew about the refund when she entered into the 2018
settlement agreement. It also concluded that she waived any
claim to the refund when she signed the agreement.
              Jennifer does not challenge the trial court’s finding
that she knew about the tax refund when she entered into the
settlement agreement. Nor does she substantively challenge the
court’s conclusion that she waived her claim to the refund in that
agreement. Because it is supported by substantial evidence, we
are bound by the finding that Jennifer knew about the refund




                                2
when she signed the agreement. (See In re Marriage of Bonds
(2000) 24 Cal. 4th 1, 37-38, superseded by statute on other
grounds as stated in In re Marriage of Cadwell-Faso &
Faso (2011) 191 Cal. App. 4th 945, 958.) We also conclude that the
court below correctly interpreted the agreement since its
interpretation gave effect to the agreement as a whole. (See Civ.
Code, § 1641.)
             Because she knew about the $5,700 tax refund when
she signed the settlement agreement, Jennifer waived any claim
to it. Her request that the trial court find John in contempt
therefore lacked a legal basis. The court thus properly granted
his motion to dismiss the request. (See Board of Supervisors v.
Superior Court (1995) 33 Cal. App. 4th 1724, 1737 [punishment for
contempt requires violation of specific order].)
                           DISPOSITION
             The trial court’s order granting John’s motion to
dismiss Jennifer’s request to find him in contempt of court,
entered December 24, 2019, is affirmed.
             NOT TO BE PUBLISHED.


                                    TANGEMAN, J.


We concur:


             GILBERT, P. J.



             YEGAN, J.




                                3
         John R. Smiley, Judge

   Superior Court County of Ventura

    ______________________________

Jennifer Cunningham, in pro. per., for Appellant.

No appearance for Respondent.